DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim should depend from claim 16 to provide proper antecedent basis for the complexing or reducing agent. For examining purposes, claim 17 will be treated as dependent upon claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CONWAY (US 2016/0068745 cited by applicant).
  	With respect to claim 1, CONWAY discloses a treatment fluid for time-released iron control in a well in a subterranean formation comprising a time-released form of a complexing agent, wherein the agent forms an insoluble product with iron. Particularly, 
	With respect to depending claims 2-9, see explanation above as well as [0020-0021] and the claims. 

Claim(s) 1, 4, 6, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STILL ET AL (US 2008/0314594 cited by applicant).
With respect to claim 1, STILL ET AL discloses a treatment fluid for time-released iron control in a well in a subterranean formation comprising a time-released form of a complexing agent, wherein the agent forms an insoluble product with iron. Particularly, STILL ET AL discloses (see claims) a fluid comprising encapsulated hydrogen fluoride as delayed-release etching/acidizing component. Said coating can be based in particular on polyvinylidene chloride (See cl.4). As disclosed in the present application, fluoride ions are able to form an insoluble product with iron, i.e. said fluid comprising said encapsulated hydrogen fluoride is considered as anticipating the subject-matter of present claims 1, 4, 6, 9, 11.
Claim(s) 1, 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN’757 (CN101239757 cited by applicant). 
With respect to claim 1, CN’757 discloses a treatment fluid for time-released iron control in a well in a subterranean formation comprising a time-released form of a complexing agent, wherein the agent forms an insoluble product with iron. Particularly, CN’757 discloses (see abstract) a scale inhibitor used in waste water based on a water-soluble complexing agent a coating. Said complexing agent is in particular a phosphate containing compound, such as methylene phosphonic acid (see abstract, cl.5}. The complexing agent is used to control the iron and aluminum ions present in waste water. This disclosure is considered to anticipate the subject-matter of present claims 1, 4-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONWAY alone.

 	With respect to claim 16, CONWAY may not explicitly teach a treatment fluid for time-released iron control comprising: a first amount of a time- released form of a complexing agent or reducing agent, wherein the first amount of the time- released agent is released at a first time, and a second amount of time-released form of a complexing agent or reducing agent, wherein the second amount of the time-released agent is released at a second time. However, the time-released form of the metal complexing agents in document CONWAY are disclosed with several possibilities for the coating(s), |.e. several different release-time. It would be obvious for the skilled person to combine several of these coatings (i.e. having several type of time-released particles) to solve the technical problem of providing different release times. 

	With respect to claim 18, a method for controlling iron in a well in a subterranean formation comprising: providing a treatment fluid comprising a time-released form of a complexing agent, wherein the agent forms an insoluble complex with iron: injecting the treatment fluid into the well of the formation until at least some of the treatment fluid contacts the formation and iron- and maintaining the treatment fluid in contact with iron within the formation, thereby allowing the agent to release and interact with iron to form an insoluble complex. The goal of CONWAY is to control all the metals that are naturally occurring or produced during the slick-water fracturing. Hence, it is considered as being obvious to the skilled person to use also the same method for controlling the iron naturally occurring or produced during the acidizing / fracturing.  

With respect to depending claims 10-15, 17, and 19-25, the features are considered obvious to one skilled in the art. 

Double Patenting
Claims 16-17 of this application is patentably indistinct from claims 16-17 of Application No. 17170290. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0202701 teaches a method/composition that includes:
[0013] Among the numerous advantages, the disclosure herein provides a heretofore unrecognized class of iron control agent based on polyepoxysuccinic acid (PESA) which may improve the sequestration of iron and other metals. In some embodiments, PESA may also be used to sequester other transition metals as well as calcium and magnesium. PESA is a synthetic polymer which may provide a non-hazardous, biodegradable and generally environmentally friendly means to control iron and other undesirable metals present during subterranean operations, such as acidizing operations. As indicated in the Example below, treatment fluids comprising PESA may demonstrate good iron control characteristics even at temperatures of about 200.degree. F. (93.3.degree. C.).

[0014] In some operations, treatment fluids comprising PESA may be used as part of a pre-treatment operation in iron-containing formations as a means of preventing or reducing sludge formation. In other embodiments, treatment fluids comprising PESA can be used as part of a remedial operation to break up existing sludges. Without being bound by theory, it is presently believed that iron-control agents such as PESA may prevent the formation of particulate insoluble iron salts by complexing or chelating ferrous iron or reducing ferric iron to ferrous iron. PESA may also prevent the oxidation of ferrous to ferric iron. Ferrous iron is commonly found in sludge formed from acidizing oil and gas wells. Iron in the sludge may come from naturally occurring iron in the subterranean formation or from iron in tubular goods used in the drilling and/or production of the well. Again, without being bound by theory it has been postulated that PESA may enable emulsion breakers to resolve sludge more promptly than with conventional methods by converting ferric iron to ferrous iron or preventing the formation of ferric iron. In aqueous solution, ferric iron is insoluble and aggravates resolution of the sludge. Other advantages will be apparent to those of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/3/2021